Citation Nr: 0014137	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  99-00 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  The propriety of the initial 50 percent rating for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 
20, 1998, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision in which 
the RO granted service connection for PTSD and assigned a 50 
percent disability evaluation, effective February 20, 1998.  
The veteran appealed for a higher initial rating and for an 
earlier effective date.  Inasmuch as the veteran's appeal as 
to the initial rating for PTSD is from an original award, the 
Board has framed that issue as shown on the title page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119 
(1999)(appeals from original awards are not construed as 
claims for increased ratings).  Consideration of the 
propriety of the initial 50 percent rating for PTSD will be 
addressed in the REMAND following the decision below.


FINDINGS OF FACT

The first correspondence which could be construed as an claim 
requesting entitlement to service connection for PTSD was 
received on February 20, 1998.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 20, 
1998, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.400 (1999).





REASONS AND BASES FOR FINDING AND CONCLUSION

In the June 1998 rating decision presently on appeal, the RO 
granted service connection for PTSD and assigned an effective 
date of February 20, 1998.  The RO assigned the effective 
date based on the date of receipt of the veteran's formal 
claim.  The veteran contends that she is entitled to an 
effective date earlier than February 20, 1998, because she 
was receiving treatment for PTSD as far back as 1988 and had 
also filed a claim at the VA office at Perry Point, Maryland 
VA Medical Center (VAMC) in May 1996 when she was being 
treated with antidepressants.  As such, she maintains that 
the effective date should at least go back to May 1996.

The effective date for an award of direct service connection 
is the day following separation from active service or the 
date entitlement arose if a claim is received within one year 
after separation from service.  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1) (West 
1991); 38 C.F.R. § 3.400(b)(2)(i) (1999).

A careful review of the claims folder shows that the veteran 
separated from service in April 1970.  She submitted an 
Application for Compensation or Pension (VA Form 21-526) in 
February 1998 wherein she claimed entitlement to service 
connection for PTSD, depression and anxiety.  Appellate 
review of the veteran's VA Form 21-526 submitted in February 
1998 shows that the veteran checked a box on the application 
indicating that she had not previously filed a claim for 
disability compensation or pension with VA.

As noted above, by rating decision of June 1998, the RO 
granted service connection for PTSD, rated 50 percent 
disabling, effective February 20, 1998.  The rating decision 
noted that the veteran had missed significant amounts of work 
due to PTSD. She had been treated for severe depression and 
PTSD with symptoms 


including crying spells, decrease in sleep with difficulty 
falling asleep, decreased motivation and concentration, 
social withdrawal and inability to establish a committed 
relationship.

The Board notes that the veteran did not submit a formal 
claim for service connection for PTSD within one year of her 
separation from service.  As a result, barring evidence which 
could be considered an informal claim, the earliest effective 
date for the grant of service connection is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.

With respect to the possibility of an informal claim, the 
regulations provide that any communication or action, 
indicating an intent to apply for one or more VA benefits, 
may be considered an informal claim provided that such 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155.  The veteran has indicated that she filed an 
application for service connection in May 1996.  There is a 
May 1996 statement from the veteran in the claims folder 
which would appear to meet the criteria for purposes of 
consideration as an informal claim for service connection.  
However, that statement, apparently created in May 1996, was 
not received by the RO until February 1998.  A handwritten 
note in the corner of the veteran's May 1996 statement 
reflects that it was submitted as an attachment to the 
veteran's Appointment of Veterans Service Organization as 
Claimant's Representative (VA Form 21-22), which was 
acknowledged as received at the RO on February 23, 1998.  
Review of VA Form 21-22 also shows that the veteran signed 
the appointment for representation by a veterans service 
organization in May 1996.  It is unclear why the veteran's 
statements and appointment of representative, both signed in 
May 1996, were not submitted by the veteran's representative 
to the RO until February 1998.  Nonetheless, the controlling 
issue is the date of receipt of a claim, whether it be formal 
or informal.  In this case, the veteran's formal application 
for compensation and pension was received at the RO on 
February 20, 1998, and the informal claim dated in May 1996 
was received at the RO on 


February 23, 1998.  Against this background, the assignment 
of an effective date earlier than February 20, 1998, is not 
warranted.


ORDER

An effective date earlier than February 20, 1998, for the 
grant of service connection for PTSD, is denied.


REMAND

As a preliminary matter, the Board finds that the veteran's 
claim regarding the propriety of the initial 50 percent 
evaluation assigned for her service-connected PTSD is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-632 (1992).  When a claimant 
submits a well-grounded claim, VA must assist her in 
developing facts pertinent to the claim.  Id.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability 
must be viewed in relation to its history.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Also, where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.




New rating criteria for evaluating mental disorders were 
promulgated and have been in effect since November 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991).  Because the veteran's claim of 
entitlement to service connection for PTSD was not received 
until February 1998, only the new rating criteria are 
applicable to the current appeal.

Under the rating criteria currently in effect for evaluating 
PTSD (set forth at 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999)), a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.  A 100 percent 
schedular rating is warranted when there is total 



occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relative, own occupation or own name.  Id.

Following a review of the claims folder, the Board finds that 
further development is warranted.  The veteran served as a 
charge nurse aboard a hospital ship approximately 1/2 mile off 
the coast of Vietnam.  She worked in the intensive care unit 
for twelve hour shifts, 7 days a week from August 3, 1968, 
through June 25, 1969, aboard the U.S.S. Repose AH-16.  She 
assisted in the care of patients who were brought aboard the 
ship for treatment or stabilization.

Private treatment records reflect that the veteran has been 
followed for treatment of PTSD since October 1988.  VA 
outpatient treatment records show that the veteran 
participates in both individual and group therapy for 
treatment of her PTSD.

The veteran has submitted evidence from her employer (the 
Perry Point, Maryland VAMC) showing that she has used all of 
her sick leave and most of her annual leave because of her 
PTSD.  She missed more than 400 hours of work during the 
period from August 1997 to April 1998 with the majority of 
that time being without pay.

On VA examination in April 1998, the veteran reported current 
employment as a gerontology nurse at the Perry Point, 
Maryland VAMC.  She said that she had been receiving 
treatment for PTSD from the same person for the previous four 
years.  She reported marked difficulty remembering traumatic 
events from service, but indicated that she was slowly 
beginning to do so.  She reported current problems sleeping 
and concentrating with significant feelings of depression 
much of the time.  


She denied having any delusions or hallucinations, suicidal 
or homicidal thoughts, or memory loss.  On examination, the 
veteran was noted to appear extremely depressed and suffer 
from panic attacks, hypervigilance and extreme irritability, 
as well as marked psychogenic amnesia, marked detachment and 
estrangement from others and a markedly restricted range of 
affect.  The veteran was especially concerned about her 
extreme irritability and outbursts of anger which she 
indicated she cannot control.  The diagnostic impression was 
PTSD.  The VA examiner provided a Global Assessment of 
Functioning (GAF) score of 60, indicative of moderate 
symptoms.  See Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders.

The Board notes that the April 1998 VA examination was 
inadequate to assess the current severity of the veteran's 
PTSD under the current rating criteria.  Specifically, the 
report of examination was prepared in such a way that it is 
unclear what information relates to clinical findings from 
the examiner and what information is provided by the veteran 
herself.  What is clear is that the VA examiner did not make 
any findings with regard to the impact of the veteran's PTSD 
on her social and industrial impairment.

With respect to the findings contained in the examination 
report, the diagnostic impression was PTSD.  However, the 
source of the rest of the information in the examination 
report is unclear.  The veteran denied delusions or 
hallucinations, memory loss, and suicidal or homicidal 
thoughts.  She indicated that she had difficulty sleeping, 
problems concentrating, hypervigilance and panic attacks.  
There are references, however, that the veteran exhibited 
marked psychogenic amnesia, marked detachment and 
estrangement from others, and a markedly restricted range of 
affect.  In addition, the veteran reported extreme 
irritability and outbursts of uncontrollable anger.  Despite 
these symptoms, the VA examiner provided a GAF score of 60, 
indicative of only moderate symptoms.  The GAF scale 
contained in  DSM-IV notes that moderate symptoms include 
flat affect, 


circumstantial speech, and occasional panic attacks, and 
result in few friends, and conflicts with peers or co-
workers.  Serious symptoms are characterized as including any 
serious impairment in social, occupational, or school 
functioning.  In summary, there simply is insufficient 
evidence to evaluate the level of severity of the veteran's 
service-connected PTSD.  Merely providing a GAF score will 
not always compensate for otherwise inadequate examination 
findings.  In this case, a GAF score was provided along with 
inconsistent findings which makes a further VA examination a 
necessity.

Based on the insufficient findings on the April 1998 VA 
examination noted above, a decision with regard to the 
veteran's claim for a higher initial rating for PTSD cannot 
be accomplished.  Furthermore, on remand, the RO should 
consider the applicability of a "staged rating," as 
discussed in the Fenderson case, cited to above.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran 
and ask her whether she has received any 
treatment for her service-connected PTSD 
since April 1998, the date of the most 
recent VA treatment records and VA 
examination in the claims folder.  Based 
on her response, the RO should obtain 
and associate with the record all 
pertinent records from the Perry Point, 
Maryland VAMC and from any other source 
or facility identified by the veteran.  
However, if any requested records are 
not available, or otherwise cannot be 
obtained, that fact should clearly be 
noted in the claims file.




2.  Following receipt of the 
aforementioned evidence, the veteran 
should be afforded further VA 
psychiatric examination.  The purpose of 
the examination is to determine the 
current severity of the veteran's 
service-connected PTSD.  The examiner 
MUST completely review the claims folder 
prior to the examination, including a 
complete copy of this REMAND.  All 
indicated tests and studies should be 
performed, and all clinical findings 
should be reported in detail.  The 
examiner should specifically render 
findings with respect to the existence 
and extent of memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought 
processes; neglect of personal hygiene 
and appearance; suicidal ideation; and 
delusions or hallucinations.  The 
examiner should also provide a multi-
axial diagnosis, including assignment of 
a GAF score.  The examiner also must 
specifically comment upon the degree to 
which the psychiatric symptoms 
attributable to the veteran's PTSD 
affect her ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment) and the degree to which 
those psychiatric symptoms result in 
reduction in initiative, flexibility, 
efficiency and reliability levels 
(industrial impairment).  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  
Thereafter, the VA examiner should make 
a specific finding with respect to the 
affect of the veteran's PTSD on her 
ability to work.



If the examiner is unable to answer, with 
a reasonable degree of certainty, any 
question posed herein, he/she should so 
indicate.  Otherwise, all examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions reached (to include, as 
appropriate, citations to specific 
evidence of record), should be set forth 
in a typewritten report.

3.  Thereafter, the RO should re-
adjudicate the issue of the propriety of 
the initial 50 percent rating for PTSD, 
with consideration of Fenderson, supra.

4.  If the benefit sought on appeal is 
denied, both the veteran and her 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond within 
the applicable time before the claims 
file is returned to the Board for 
further appellate consideration.

The appellant need take no action unless otherwise notified, 
but she has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 



